pri -U ArMVv-V *Si}w h-Vw-




rRECEIVED\
                     I
   APR 2 7 Z015
.THRDCOURTOFAPPBUS
                                  LEGAL RESEARCH REQUEST

                    PLEASE COMPLETE ALL PORTIONS OF THIS FORM.
      FAILURE TO COMPLETE MAY RESULT IN DENIAL OF YOUR REQUEST.

Name and Date:                                                    ____^_         Housing:
Booking Number:                                          Date of Incarceration:
Can you read and write English? • Yes • No ?Puede hablar y leer inglies? • Si                          • No
Are you:        •    Pre-trial?        •   Post-conviction?
Date of Conviction:                                              (if known)


Please check (V) the boxes next to the topics for which you need assistance:
H Current Criminal Case                       n       Current Civil Case:
•     Habeas Corpus (general)?               •        Civil rights 42 U.S.C.A. 1983 (Conditions of Confinement)
•     Post conviction Habeas Corpus?          n Appeal
•     Federal Habeas Corpus?                  •       Other (Briefly explain and indicate whether it is related
• Other (Briefly explain)                     to the conditions of your confinement)



Are you represented by counsel in the above case(s)?             El Yes          O No
Attorney name:

Self Representation approved by court?        C Yes            E No
Briefly describe the materials that you are requesting or the subject matter on which you are seeking
assistance.                                       .                         .




                                                                                 Inmate Signature

Date Request Received:                                      ,
Staff Response:




                                                                 TCSO Staff Signature / Date of response

xc:      file
             j\PPEtUT€ CA\rtC M

             Pr-uAfftiut          rj   cosily or appeals
  YHt STM* &F TSXAS              *     Fd^ A^^T\^, T€YAS


  -y£f>^ir4/a\ayl OF M MTa^d Coi/nT APPouJTC* Nam« KAfctisI 0Pr?a




Gov-} S^Svip-^r *fxlU.Uw>|<' ;!<*><• *W G*vJ>j AK^tf <> 8» UCct ,WorRCfM.(iy
pO.SccJUr tj AW SWkj fer W/fc^JJ or Fc-U I*fr'J **»«*H) ^ ^1W!, .--

f^fcr^ o. C^Pro-U Ic-rcu^ .fc.Wf* ^wt Wccw'cLw SCw(- sUc^-

0w7u^ vV;d Iv^U W~c A*wc,U lU K— -y P-'^ l-rrJfc<

                                                           AP« 2 7 2075
                                                         >V^8B**,
U>>1




       yo^KV^so
       ?,0.U Aii^-^'"* JV^
            ..tit** Af AW ATT^v(^ Couf^T


1NmTF ^REQUEST ^COMPtAW UGa,EV,SCK


Building /1'""'Ce,1: BAi                                                  ,UcvW^




                                                                 Inmaie Inca.ceralion File
                                                   Yellow Copy
     While Copy   Return to Inmate




                                Cop>]   Ircw. Sr^'~4
                                   LEGAL RESEARCH REQUEST
                                                                   »




                     PLEASE COMPLETE ALL PORTIONS OF THIS FORM.
         FAILURE TO COMPLETE MAY RESULT IN DENIAL OF YOUR REQUEST.

Name and Date.                                                                        Housing:

Booking Number.                                             Date of Incarceration:

Can you read and write English? • Yes D No ?Puede hablar yleer inglies? • Si                              • No
Are you:            d Pre-trial?          •       Post-conviction?
Date of Conviction:                       _ _ _ _ ^ (if known)


Please check (•) the boxes next to the topics for which you need assistance:
D        Current Criminal Case                       •   Current Civil Case:

•        Habeas Corpus (general)7                    •   Civil rights 42 U S.C.A. 1983 (Conditions of Confinement)

•        Post conviction Habeas Corpus7              n   Appeal
D Federal Habeas Corpus?                             •   Other (Briefly explain and indicate whether it is related
n Other (Briefly explain)                            to the conditions of your confinement)




Are you represented by counsel in the above case(s)7                   •       Ye s   •   N(

Attorney name

Self Representation approved by court7               H Yes                 •     No
Briefly describe the materials that you are requesting or the subject matter on which you are seeking
assistance.                                   I




                                                                                      Inmate Signature

Date Request Received
Staff Response.




                                                                       TCSO Staff Signature / Date of response

    xc       file
liiS^*£ii2j£J




                f^v TWO 6t ijsjL C^rpitAJ 5kcwiw




*k sW)k-kr Mw
                                 LEGAL RESEARCH REQUEST

                   PLEASE COMPLETE ALL PORTIONS OF THIS FORM.
      FAILURE TO COMPLETE MAY RESULT IN DENIAL OF YOUR REQUEST.
Name and Date: Jr^U L^Ht                                    hlWf^ f Housing: MA£j2A—
Booking Number: 1SflQg S3                Date of Incarceration: X'2.1-IS.
Can you read and write English? &Yes • No ?Puede hablar yleer inglies? • Si • No
Are you:          d Pre-trial?         }3 Post-conviction?
Date of Conviction:              2. ' Z** ' \ S                  (if known)

Please check (•) the boxes next to the topics for which you need assistance.
)fa Current Criminal Case                         D    Current Civil Case:
 D Habeas Corpus (general)7                       EJ   Civil rights 42 U.S.C.A. 1983 (Conditions of Confinement)
 ty Post conviction Habeas Corpus7                E    Appeal
 • Federal Habeas Corpus7                         D    Other (Briefly explain and indicate whether it is related
• Other (Briefly explain)                         to the conditions of your confinement)
      fUod' o' P«~<>t


Are you represented by counsel in the above case(s)7              U Yes
Attorney name

Self Representation approved by court? <$5_Y,es                n No
Briefly describe the materials that you are requesting or the subject matter on which you are seeking


            •__                             ;             • ' . •• .    ••-•••••- _^_i
                                                                            V\W^
                                                                                  Inmate Signature

 Date Request Received:
 Staff Response:




                                                                   TCSO Staff Signature / Date of response

 xc        file
                  APf cllatc cAMi rJoi (


                                              Caar,T oF APPSAl-S
        /J1


                                             of (*WTnJ, TEXA-S
                                      ))


       ,AWYF^) J0£ TMU* ND K^oPMSA", To BUSNTo^vM To 7N€
                              pftc-SB^PPCLUWT
    GMU*W TU./lDCa^T6F APPALS GLEWt^OfTic^

  *J




 overall ^r^^^J^NO^J/^- Ml* R-J^rtc)ln^>p,rj-C |jAi



       TmffjJl'M'**) &K^w 0pr<^, wU KOI lifTcJ in l^C ye /|oN pc^o j; Wo r J,M or



J.L Gg-frJTlVtC, of Hi's M^ow ToO^Jcr To- )r,y|0r ,Ah j Krrcw 0pro, Kre Ic*xt H^Cr a"




                                                       APR 2 7 2015

                                                     THIRDCOURT OF APPEALS,
                                                 \      JEFFREY DiffiE /
                                                                            rwC^




                                                                                 w




LLr"/                ' +UTkirU3JJC-UAWoJiiCU-, tfft^.EJuScu-rei)
/~   •W T&^°-s **•                                            o             '—
                                  2<5J_5 , ^n 1|avy«^« c«.wi* n>wrJ J oil
0W4UJJ—**»y« —*—
                      Appellate ca^cK.




                          A(HW   ^



              r a , • i 4,'. TS I .cw,4H O.^e^i F,.- AH^/' U-


L   J Joe JcyUr i s D f    -'                 ,    ,.   .
     /           .rTrZ.-JOOlSJc^e/a-f-^^-^A^Ui-^tk^r.wU'.   •re. t w




^tu H*^ifMRgGx(o*°g*tJ) DSNi*b Ar-ijafeiujwjr^/^df:
fcj It^«u0tf* fU W- CU.t C^«*w .*,.'„ rfn~*m„ 4.
  ft.U JftrV"~
     tip*    *J- -
                 "     r                 7A]C




                           p^u^M^ s,sv,*,Wx



                           ^^cjl/^^
                                       ^•OCr/A



1k Tr^wkv/ <U v ,* *V MVAc rrCn^i' C
                                  LEGAL RESEARCH REQUEST

                        PLEASE COMPLETE ALL PORTIONS OF THIS FORM.
  FAILURE TO COMPLETE MAY RESULT IN DENIAL OF YOUR REQUEST.
Name and Date: / IrriulJ l^M^Ht *•//#//5T   Housing: /• 15 C I-S CS
Booking Number: I $"<9 /£ S 3                            Date of Incarceration:               •'. -11   !
Can you read and write English? • Yes • No ?Puede hablar yleer inglies? • Si • No
Are you:            •    Pre-trial?      P Post-conviction?
Date of Conviction:
                                      2-2Vis                (if known)



Please check (•) the boxes next to the topics for which you need assistance.
•        Current Criminal Case                    •   Current Civil Case:

•        Habeas Corpus (general)?                 •   Civil rights 42 U.S.C.A. 1983 (Conditions of Confinement)

•        Post conviction Habeas Corpus''          •   Appeal

•        Federal Habeas Corpus?                   • Other (Briefly explain and indicate whether it is related
•     Other (Briefly explain)                     to the conditions of your confinement)__

[_


                                                                 •     Yes           •        No
Are you represented by counsel in the above case(s)?
Attorney name

Self Representation approved by court?            O Yes               E No
Briefly describe the materials that you are requesting or the subject matter on which you are seekmg
assistance:^                                  uU-v^l l-^T.fJtl a
                                              >*& T       I n 1.0       ,    (T. .       C.        *A          KJJ
.HIS"           Lwyi
                                             11


                                                                                     Inmate Signature

    Date Request Received:
    Staff Response.




                                                                     TCSO Staff Signature / Date of response

    xc       file
                          ,J   ^


 TIU ST*rf of T^A5             p of AWniv^p^XA^
^TUi* TO SUHPotrfA AIX^CumB^ Awfc O^riTS IN CAW* NUM«£H


    • TvtfJ F0O.TH (NA/l.AMOLl> <W LAM*T*t,J£.LHF^fc^*Fnfl.«u+U
     «n     I Yl-Uf STAT* of TtX^S, ( UffltSftlAFTBR. *s\U frppftx.?* cx^J\



      j) Ail f.U e»f" *f ^Wu^V M^«-»!r, Ulkrjoi L^^ry ,buds,
     I) MU:U ^ {:U ^T^W,wl-Ui. ;-JJc ^-',
      R.UK.nUW?*,^..
                  /
                 1I c
                        , MJL tk SMifr^"'* &Wc^wk^vOi


    ^ An pa upfo JiU iwU^^s W-vtoj
    Gun w^ °a"15i5HcJ ^J wa ^ ^+L TL Cor^ ^                  r^RECEIVEDN
                                                                   APR 2 7 2015

                                                                 TMRDCOUR.TOFAPPEALS,
                                                             \      JEFFREY D.KYiE /
                               U^
           10) (Vl\ ocAwy oiU M*^ jUW^floftijJ IU JvryTrfJWc-
                 i r     ,|] csf")^, p<^cAxJ»'^< Jk«-~- c*«.y ow^ )uf I* cu^rt-vn d^K




                                                             ^Jjf^4=il^———-—.
                                                             Pro -U Ap*&^J ^$'uv^n




/^jr^Ot^Jj Cri«wwi| UwirCo^Jy Cov^H K^dctv^y/ir CltrL'j <)ffii<.& Ckrlttf^
ke-jla-tm STtuvti W«-*"*• 1^0^ 7f»*vi'j Co\^^iy Q?cc^J\4c^ C&^'ty J«m I£-*.>j L, tr^z-y *rj
CleJtJ 6f ov^et) )Jol Kt'k T^yIJ Cov^ ,Tctfe,* (Hi li*****/*r £/o-L'7 0({^ AJ TwoCZj)
                 jUPS 11 ATE CAME Ko.ta


   yU« ^TAT^ of TIXM                              oFAIaHIWjTS^A^




„JL Cwkil L O-M. H», PC ft. ^-366183 CnJ'd IOwe C=^ Co^
M^JlwWr Clo-Wj *Mke& Clork'j . /SWv c*rt£J oui.'JtrJ/fMj rJ «vi'tv,i «

  XT is 0««lfi Aft:ru6t*J> ***> D£c«.m that:

     Jv ( ^C (M7.-30Q2J3 i»)c fc~l/<rr kUcr Uc=-T or \,y U^cw P^jJcaDTovi HiJ" i* . i"> \s


   %I T , i\ * I) ' l\,eh        a^J CcwnwTJ .wMs4n TT> iwtUt 4lu T^W SCT* f> T^ M




                                      1JZ
TUr Cleric of LirA ,vj 6MIMS Mmc *&")<, &** <Hl<* QlWU* k




                               ptci^lh«5^^* Sij^dw-*


                               Pr.w;M Jvul^ i a ^W S:0*J>4vct H16V1




                       2<jfl
                                          o     6
                                          -J
                                          O
                                          r
                                          K*2       i.




                                                         o



                                                         C



                                                             %>


                                                             7-

                                                             .'•5

                                                             3




         r
             -s

         «•

         •^.      y
                   •>
    •,   r-»
^        H        a»

^        ^            *
V        cp       J
*"           •a
                        K
1        o                       r-
g                 -f             —




1 r- 3 -s                        o
                                 OQ
                  v.        ti
_J       *-"          v.    o



                                     '7
                  _^ 3
                  ~1^
£ -I J £                             o



^xv-1                            1

-S *0 |-i ro                                                   \
/                                                                                                                ,'\
    /$$V SUSTAINABLE
    \5£/ FORESTRY
     1       INITIATIVE
    Certified Fiber Saurcinrj
         www.sriprOQriim.oro
                                SENVELOPEIS RECYCLABLEANO MADE Willi 30% POST CONSUMtll CONSENT &   ,,.<'S2013